

116 HR 8510 IH: Highway Relief Act
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8510IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Mr. Rodney Davis of Illinois introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo modify the Federal share for Federal-aid highway projects for fiscal years 2021 and 2022, and for other purposes.1.Short titleThis Act may be cited as the Highway Relief Act.2.Temporary Federal share for Federal-aid highway projectsNotwithstanding any other provision of law, the Federal share of the cost of a project under title 23, United States Code, for which amounts are made available during fiscal year 2021 and 2022 may be up to 100 percent, at the discretion of the Secretary of Transportation. 